In a certiorari proceeding to review the assessment of real property, the Acting Commissioner of Assessment and Taxation of the City of Yonkers appeals from a final order fixing the value of relators’ property at $10,000, with an allocation of $3,400 as the value of the land unimproved. Order modified on the law and the facts by striking from the fourth ordering paragraph the words “Value of land exclusive of buildings $3,400.00” and, as so modified, unanimously affirmed, with $50 costs and disbursements to respondents. Although the value of the land unimproved could not be fixed below the amount demanded by relators in their protest (People ex rel. N. 7. Stoclc Exchange B. Co. v. Cantor, 221 App. Div. 193, affd. 248 N. Y. 533; People ex rel. Genarcl .Bldg. Corp. v. Miller, 262 App. Div. 1034), there is evidence in this record, based on the relators’ ease only, from which it could be found that the total assessment was properly reduced tó $10,000. Since the total assessment only can be reviewed (Tax Law, § 21, subd. 3), it is not necessary to determine what the value of the land exclusive of the buildings was on the tax date. Present — Hagarty, Acting